 

Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER

 

This FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER dated as of July 9, 2015
(this “Amendment”), among Elephant Talk Europe Holding B.V., a besloten
vennootschap met beperkte annsprakelijkheid organized under the laws of the
Netherlands (the “Borrower”), Elephant Talk Communications Corp., a Delaware
corporation (the “Parent”), Elephant Talk North America Corp., a Delaware
corporation (“ET North America”), Elephant Talk Group International B.V., a a
besloten vennootschap met beperkte annsprakelijkheid organized under the laws of
the Netherlands (“ET Group Netherlands”, and collectively with Parent and ET
North America, the “Guarantors”, and each individually, a “Guarantor”,
collectively with the Borrower, the “Credit Parties”, and each individually, a
“Credit Party”), Corbin Mezzanine Fund I, L.P., as sole existing lender
(“Corbin”) and ATALAYA ADMINISTRATIVE LLC, as administrative agent and
collateral agent for the Lenders under the Credit Agreement described below (in
such capacity, together with its successors and assigns, the “Administrative
Agent”).

 

WHEREAS, the Credit Party have entered into a Credit Agreement dated as of
November 17, 2014 with Corbin, such other financial institutions that may from
time to time become party thereto (collectively with Corbin, the “Lenders”, and
each individually, a “Lender”) and the Administrative Agent (as so amended and
as the same may be further amended or supplemented from time to time, the
“Credit Agreement”), pursuant to which the Lenders agreed, subject to the terms
and conditions set forth therein, to make certain loans to the Borrower;

 

WHEREAS, the Borrower has informed the Administrative Agent that, as of the date
hereof, certain Events of Default have occurred and are continuing under the
Credit Agreement, including, without limitation, the termination of the Iusacell
Agreement which constitutes an Event of Default under Section 10.01(o) of the
Agreement (collectively, the “Existing Events of Default”);

 

WHEREAS, none of the Existing Events of Default have been cured and all of the
Existing Events of Default are continuing;

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders enter into this Amendment to (a) waive the Existing Events of Default
and (b) amend the Credit Agreement to among other things, modify certain terms
and conditions as more particularly set forth herein;

 

WHEREAS, the Lenders and the Administrative Agent have agreed to waive the
Existing Events of Default and to make the foregoing amendments to the Credit
Agreement as more particularly set forth herein, subject to the terms and
conditions sets forth herein;

 

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained in this Amendment, the Credit Parties, the Lenders party hereto and
the Administrative Agent hereby agree as follows:

 

1.           Capitalized Terms. Capitalized terms used but not defined herein
shall have the meanings set forth in the Credit Agreement.

 

 

 

 

2.           Amendments to Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 6 below and in reliance on the
representations and warranties set forth in Section 4 and the acknowledgments
set forth in Section 5, the Credit Agreement is hereby amended as follows:

 

(a)          Amendment to Section 1.01 of the Credit Agreement. Section 1.01 of
the Credit Agreement is hereby amended as follows:

 

(i)          Section 1.1 of the Credit Agreement is hereby amended by deleting
the definitions of “Applicable Margin”, “Prepayment Premium” and “Warrants” in
their entirety and substituting the following therefor:

 

“Applicable Margin” shall mean a percentage per annum equal to eleven percent
(11.00%), provided, however that:

 

(a)          in the event that either (i) Adjusted EBITDA for the Consolidated
Companies for the Test Period ending on December 31, 2015, as reflected in the
annual financial statements and Compliance Certificate delivered pursuant to
Sections 8.01(c) and (d) exceeds $9,973,000 or (ii) the Borrower receives Net
Equity Proceeds (other than as a result of an Excluded Issuance) in excess of
$5,000,000 during the period from the First Amendment Closing Date through
December 31, 2015 (which Net Equity Proceeds shall not be subject to prepayment
as required by Section 4.02(a)(iv)), the Applicable Margin shall be reduced by
one half of one percent (0.50%) (it being understood that the Applicable Margin
shall not be reduced by more than 0.50% pursuant to this clause (a)); and

 

(b)          in the event that Adjusted EBITDA for the Consolidated Companies
for the Test Period ending on December 31, 2016, as reflected in the annual
financial statements and Compliance Certificate delivered pursuant to Sections
8.01(c) and (d) exceeds $17,329,000, the Applicable Margin shall be reduced by
one half of one percent (0.50%).

 

Reductions in the Applicable Margin resulting from (x) clauses (a)(i) or (b) of
this definition shall be effective as of the first day of the calendar month
immediately following delivery to the Administrative Agent of the annual
financial statements and Compliance Certificate delivered pursuant to Sections
8.01(c) and (d) reflecting the required Adjusted EBITDA and (y) clause (a)(ii)
of this definition shall be effective as of the first day of the calendar month
immediately following the Borrower’s receipt of the required Net Equity
Proceeds.

 

“Prepayment Premium” shall mean a prepayment premium equal to: (a) two percent
(2.0%) of the amount prepaid if such prepayment occurs on or before June 30,
2016, (b) one and one-quarter percent (1.25%) of the amount prepaid if such
prepayment occurs on or after July 1, 2016 and on or before March 31, 2017, and
(c) zero percent (0.0%) of the amount prepaid if such prepayment occurs on or
after April 1, 2017.

 

- 2 -

 

 

“Warrants” shall mean, collectively, that certain Warrant, dated as of the
Closing Date, issued by Parent to Corbin Mezzanine Fund I, L.P. and the First
Amendment Warrants.

 

(ii)         Section 1.01 of the Credit Agreement is hereby further amended by
inserting the following new definitions therein in appropriate alphabetical
order:

 

“Exit Fee” means an exit fee in the amount of $300,000.

 

“First Amendment” means the First Amendment to Credit Agreement and Waiver dated
as of the First Amendment Closing Date among the Credit Parties, the Lenders
party thereto and the Administrative Agent.

 

“First Amendment Closing Date” means July 9, 2015.

 

“First Amendment Warrants” shall mean the Warrants dated as of the First
Amendment Closing Date issued by the Borrower to the Lenders, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Iusacell Settlement Agreement” shall have the meaning given to the term
“Settlement Agreement” in the Iusacell Settlement Letter Agreement.

 

“Iusacell Settlement Letter Agreement” shall mean that certain Letter Agreement
dated as of June 19, 2015 by and among Agent and Borrower, as may be amended,
restated or otherwise modified from time to time.

 

“Liquidity” shall mean the sum, for the Consolidated Companies, of unrestricted
cash and Cash Equivalents.

 

“Remaining Settlement Proceeds” shall have the meaning given to such term in the
Iusacell Settlement Letter Agreement.

 

(b)          Amendment to Section 2.06 of the Credit Agreement. Section 2.06 of
the Credit Agreement is hereby amended by amending and restating clause (a) in
its entirety to read as follows:

 

“(a)          The Borrower agrees to pay to the Administrative Agent, for the
benefit of the Lenders, on each of the dates set forth below (each a “Term Loan
Repayment Date”), the principal of the Term Loan in an amount set forth opposite
such date (each a “Term Loan Repayment Amount”) (which Term Loan Repayment
Amount may be reduced as a result of, and after giving effect to, the
application of prepayments under Sections 4.01 and 4.02 in accordance with the
order of priority set forth in Section 4.01 and Section 4.02(c), as applicable).

 

Term Loan Repayment Date  Term Loan Repayment Amount  Each of January 1, 2016,
April 1, 2016, July 1, 2016 and October 1, 2016  $85,000  Each of January 1,
2017, April 1, 2017, July 1, 2017 and October 1, 2017  $275,000 

 

- 3 -

 

 

For the avoidance of doubt, the Administrative Agent and the Lenders agree that
all Term Loan Repayment Amounts are payable without Prepayment Premium.”

 

(c)          Amendment to Section 2.09 of the Credit Agreement. Section 2.09 of
the Credit Agreement is hereby amended by amending and restating clause (c) in
its entirety to read as follows:

 

“(c)          (i) From and after the occurrence and during the continuance of
any Event of Default, upon notice by the Administrative Agent or the Collateral
Agent to the Borrower or (ii) automatically upon the Consolidated Companies’
failure to comply with the Liquidity covenant contained in Section 9.13(c), the
Borrower shall pay interest on the principal amount of all Loans and all other
unpaid Obligations, to the extent permitted by Applicable Law, at the Default
Rate, which Default Rate shall accrue (x) with respect to clause (i) above, from
the date of such Event of Default (regardless of the date of notice of the
imposition of the Default Rate) until waived in writing and (y) with respect to
clause (ii) above, from the last day of the calendar month for which
Consolidated Companies fail to comply with Section 9.13(c), through and
including the last day of the first calendar month for which the Consolidated
Companies are in compliance with Section 9.13(c), and, in all cases, shall be
payable on demand and in cash. All such interest shall be payable on demand and
in cash. Nothing in this clause (c) shall be deemed to cause a Default or Event
of Default solely as a result of the Consolidated Companies failure to comply
with Section 9.13(c); provided, however, that the failure to pay the amounts
required by clause (ii) above shall constitute a Default (and, if such failure
continues beyond any applicable grace, cure or notice period, an Event of
Default) pursuant to Section 10.01(a)(ii).”

 

(d)          Amendment to Section 3.01 of the Credit Agreement. Section 3.01 of
the Credit Agreement is hereby amended by (i) amending and restating clause (b)
in its entirety to read as follows and (ii) adding the following clause (c) to
the end thereof:

 

“(b)          The Borrower agrees to pay to the Administrative Agent, for the
account of each Lender that holds a Term Loan, upon a prepayment of all or a
portion of such Term Loan of such Lender (other than a prepayment made pursuant
to Sections 4.02(a)(iii) or 4.02(a)(v)), and including, without limitation, upon
payment of the Remaining Settlement Proceeds, the Prepayment Premium on the
amount so prepaid whether such payment is made before or after an Event of
Default or an acceleration of all or any part of the Obligations.

 

(c)          The Borrower agrees to pay to the Administrative Agent, for the
account of each Lender that holds a Term Loan, upon repayment in full of the
Term Loans, the Exit Fee, whether such payment is made before or after and Event
of Default or an acceleration of all or any part of the Obligations.”

 

- 4 -

 

 

(e)          Amendment to Section 9.13 of the Credit Agreement. Section 9.13 of
the Credit Agreement is hereby amended and restated in its entirety as follows:

 

“(a) Maximum Total Leverage Ratio. The Total Leverage Ratio, as of the last day
of each Test Period set forth below, to be greater than the Total Leverage Ratio
set forth below opposite such Test Period:

 

Test Period   Total Leverage Ratio June 30, 2015   1.20:1.00 September 30, 2015
and the last day of each fiscal quarter thereafter   1.60:1.00

 

(b)          Minimum Fixed Charge Coverage Ratio. The Fixed Charge Coverage
Ratio, as of the last day of each Test Period set forth below, to be less than
the Fixed Charge Coverage Ratio set forth below opposite such Test Period:

 

Test Period   Fixed Charge Coverage Ratio June 30, 2015   1.30:1.00 September
30, 2015   0.50:1.00 December 31, 2015   1.10:1.00 March 31, 2016   1.40:1.00
June 30, 2016   1.70:1.00 September 30, 2016 and the last day of each fiscal
quarter thereafter   2.25:1.00

 

(c)          Maximum Consolidated Maintenance Capital Expenditures. Consolidated
Maintenance Capital Expenditures, for each Test Period ending on each date set
forth below, to be greater than the amount set forth below opposite such Test
Period:

 

Test Period   Consolidated Maintenance
Capital Expenditures Amount December 31, 2015   $6,000,000 December 31, 2016  
$6,000,000 December 31, 2017   $6,000,000

 

(d)          Minimum Adjusted EBITDA. The Adjusted EBITDA, for each Test Period
ending on each date set forth below, to be less than the amount set forth below
opposite such Test Period:

 

Test Period   Adjusted EBITDA Amount June 30, 2015   $7,500,000 September 30,
2015   $6,750,000 December 31, 2015   $7,650,000 March 31, 2016   $8,000,000
June 30, 2016   $8,250,000 September 30, 2016 and the last day of each fiscal
quarter thereafter   $9,000,000

 

- 5 -

 

 

In addition, the Credit Parties will not permit Adjusted EBITDA for any Test
Period to be less than 75% of Adjusted EBITDA for the immediately preceding Test
Period.

 

(e)          Minimum Liquidity. As of the last day of each calendar month,
commencing on July 31, 2015, the Consolidated Companies shall have Liquidity of
at least $2,000,000; provided, however, that (i) the failure of the Consolidated
Companies to satisfy this Liquidity requirement shall not alone result in a
Default or Event of Default and (ii) any such failure shall be subject to
Section 2.09(c).”

 

3.           Waiver of Existing Events of Default. Subject to the satisfaction
of the conditions precedent set forth in Section 6 below and in reliance on the
representations and warranties set forth in Section 4 and the acknowledgments
set forth in Section 5, the Administrative Agent and the Lenders hereby waive
the Existing Events of Default. The parties hereby acknowledge and agree that
the foregoing waiver is limited to the Existing Events of Default and shall not
constitute a waiver of any other presently existing or future Default or Event
of Default.

 

4.           No Default; Representations and Warranties, Etc. Each Credit Party
hereby represents, warrants, confirms and covenants that: (a) the
representations and warranties of the Credit Parties contained in Article VII of
the Credit Agreement, as amended hereby, are true and correct on and as of the
date hereof and deemed to be made as of the date hereof (except to the extent
that such representations and warranties expressly relate to an earlier date, in
which case, such representations were true and correct as of such date); (b)
after giving effect to this Amendment, the Credit Parties are in compliance with
all of the terms and provisions set forth in the Credit Agreement and the other
Loan Documents to be observed or performed thereunder and no Default or Event of
Default has occurred and is continuing; and (c) the execution, delivery and
performance by the Borrower of this Amendment, the First Amendment Warrant
Documents and all other documents, instruments and agreements executed and
delivered in connection herewith or therewith, and the consummation of the
transactions contemplated hereby or thereby (i) have been duly authorized by all
necessary organizational action on the part of the Credit Parties (including any
necessary shareholder consents or approvals), (ii) have not violated, conflicted
with or resulted in a default under and will not violate or conflict with or
result in a default under any applicable law or regulation, any term or
provision of the organizational documents of the Credit Parties or any term or
provision of any material indenture, agreement or other instrument binding on
the Credit Parties or any of its assets, (iii) do not require any consent,
waiver or approval of or by any Person which has not been obtained, and (iv)
have not violated or conflicted with and will not violate or conflict with any
pre-emptive rights of any Person.

 

- 6 -

 

 

5.           Acknowledgment, Ratification and Confirmation.

 

(a)          The Borrower hereby confirms and acknowledges that, as of the date
hereof and after giving effect to this Amendment, (i) the Borrower is indebted
to the Lenders for Term Loans in an aggregate outstanding principal amount equal
to $6,500,000 plus accrued and unpaid interest thereon, as provided in the
Credit Agreement; and (ii) the Borrower is indebted to the Administrative Agent
and the Lenders for all accrued and unpaid fees and expenses of the
Administrative Agent and the Lenders (including but not limited to, reasonable
fees and disbursements of counsel) and other Obligations, as provided in the
Loan Documents.

 

(b)          Each of the Credit Parties hereby confirms and acknowledges that,
as of the date hereof (i) there exists no defense to the repayment by each such
Person of all amounts and Obligations owing under and in respect of the Credit
Agreement or any of the other Loan Documents, as amended and otherwise modified
hereby, and (ii) such Person has no claim against any Lender or the
Administrative Agent in respect of any matter relating to or arising under this
Amendment, the Credit Agreement or any of the other Loan Documents, the Warrants
or any of the transactions contemplated hereby or thereby.

 

(c)          The Borrower hereby acknowledges, ratifies and confirms that it
remains obligated to pay all principal, interest, fees and other amounts owing
to the Administrative Agent and the Lenders under and in respect of the Credit
Agreement, as amended hereby, and the other Loan Documents when due and payable
in accordance with the terms thereof.

 

(d)          Each of the Credit Parties confirms and acknowledges that Credit
Agreement, the Security Documents and each of the other Loan Documents, as
amended and otherwise modified by the amendments and other modifications
specifically provided herein, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed.

 

(e)          Without limiting the generality of the foregoing clause (d), each
of the Guarantors hereby acknowledges and confirms that all obligations and
liabilities of the Borrower in respect of the principal amount of the Term Loans
under the Credit Agreement, as amended hereby, including without limitation, all
obligations and liabilities of the Borrower for principal in respect of the Term
Loans, (whether now outstanding or hereafter arising or incurred) constitute
“Guaranteed Obligations” under and as defined in the Guaranties and are
guarantied by and entitled to the benefits of the Guaranties.

 

(f)          Each of the Credit Parties hereby confirms and acknowledges that
all obligations, liabilities and Obligations of the Borrower under the Credit
Agreement, as amended hereby, including without limitation, all obligations of
the Borrower for principal, interest and all other amounts payable in respect of
the Term Loans constitute “Secured Obligations” under and as defined in each
Security Document and are secured by and entitled to the benefits of the
Security Documents, and the liens and security interests granted in favor of the
Administrative Agent for the benefit of itself and the Lenders under the terms
of the Security Documents are perfected, effective, enforceable and valid and
such liens and security interests are, in each case, a first priority lien and
security interest (except to the extent otherwise expressly permitted by the
Loan Documents) and such liens and security interests are hereby in all respects
ratified and confirmed.

 

- 7 -

 

 

6.           Conditions to this Amendment. The effectiveness of this Amendment
shall be subject to the satisfaction of the following conditions precedent:

 

(a)          Counterparts of Amendment. The Agent shall have received from each
party hereto either (a) a counterpart of this Amendment signed on behalf of such
party or (b) written evidence satisfactory to the Agent (which may include
telecopy or electronic mail transmission of a signed signature page of this
Amendment) that such party has signed a counterpart of this Amendment.

 

(b)          Organizational Matters. The Administrative Agent shall have
received such resolutions, certificates and other documents as the
Administrative Agent may require to evidence the authority of the Credit Parties
to enter into this Amendment and the First Amendment Warrant Documents as the
Administrative Agent may request, all of which shall be satisfactory in form and
substance to the Administrative Agent.

 

(c)          First Amendment Warrants. The Administrative Agent shall have
received from each party thereto counterparts of the First Amendment Warrants
duly executed by each such party, each such document to be in form and substance
satisfactory to the Administrative Agent

 

(d)          Fees and Expenses. The Agent shall have received all fees and other
amounts due and payable to the Administrative Agent and the Lenders in
connection with this Amendment, including, without limitation, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed by the Borrower
hereunder or under the Credit Agreement (including without limitation, the fees
and disbursements of counsel to the Agent in connection herewith).

 

(e)          Release of Remaining Settlement Amount. The Remaining Settlement
Amount shall, simultaneously with the effectiveness of this Amendment, be
released from the Administrative Agent and paid into an account of the Credit
Parties which is subject to a Control Agreement.

 

(f)          Other Documents. The Administrative Agent shall have received such
other documents as the Administrative Agent shall have reasonably requested, all
of which shall be satisfactory in form and substance to the Administrative
Agent.

 

- 8 -

 

 

7.           RELEASE. EACH OF THE CREDIT PARTIES HEREBY ACKNOWLEDGES AND
CONFIRMS THAT (A) IT DOES NOT HAVE ANY GROUNDS, AND HEREBY AGREES NOT TO
CHALLENGE (OR TO ALLEGE OR TO PURSUE ANY MATTER, CAUSE OR CLAIM ARISING UNDER OR
WITH RESPECT TO), IN ANY CASE BASED UPON ACTS OR OMISSIONS OF THE ADMINISTRATIVE
AGENT OR ANY LENDER, THE EFFECTIVENESS, GENUINENESS, VALIDITY, COLLECTIBILITY OR
ENFORCEABILITY OF THIS AMENDMENT, THE CREDIT AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, THE OBLIGATIONS, THE LIENS SECURING SUCH OBLIGATIONS, OR ANY OF THE
TERMS OR CONDITIONS OF ANY LOAN DOCUMENT AND (B) IT DOES NOT POSSESS (AND HEREBY
FOREVER WAIVES, REMISES, RELEASES, DISCHARGES AND HOLDS HARMLESS THE
ADMINISTRATIVE AGENT, EACH LENDER AND THEIR RESPECTIVE AFFILIATES, STOCKHOLDERS,
DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS, AGENTS AND REPRESENTATIVES AND EACH
OF THEIR RESPECTIVE HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS AND ASSIGNS
(COLLECTIVELY, THE "INDEMNIFIED PARTIES") FROM AND AGAINST, AND AGREES NOT TO
ALLEGE OR PURSUE) ANY ACTION, CAUSE OF ACTION, SUIT, DEBT, CLAIM, COUNTERCLAIM,
CROSS-CLAIM, DEMAND, DEFENSE, OFFSET, OPPOSITION, DEMAND AND OTHER RIGHT OF
ACTION WHATSOEVER, WHETHER IN LAW, EQUITY OR OTHERWISE (WHICH IT, ALL THOSE
CLAIMING BY, THROUGH OR UNDER IT, OR ITS SUCCESSORS OR ASSIGNS, HAVE OR MAY
HAVE) AGAINST THE INDEMNIFIED PARTIES, OR ANY OF THEM, BY REASON OF, ANY MATTER,
CAUSE OR THING WHATSOEVER, WITH RESPECT TO EVENTS OR OMISSIONS OCCURRING OR
ARISING ON OR PRIOR TO THE DATE HEREOF AND RELATING TO THIS AMENDMENT, THE
CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (INCLUDING, WITHOUT
LIMITATION, WITH RESPECT TO THE PAYMENT, PERFORMANCE, VALIDITY OR ENFORCEABILITY
OF THE OBLIGATIONS, THE LIENS SECURING THE OBLIGATIONS OR ANY OR ALL OF THE
TERMS OR CONDITIONS OF ANY LOAN DOCUMENT) OR ANY TRANSACTION RELATING THERETO.

 

8.           Miscellaneous.

 

(a)          Except as otherwise expressly set forth herein, nothing herein
shall be deemed to constitute an amendment, modification or waiver of any of the
provisions of the Credit Agreement or the other Loan Documents, all of which
remain in full force and effect as of the date hereof and are hereby ratified
and confirmed. The Borrower acknowledges and agrees that nothing contained
herein shall be deemed to entitle the Credit Parties to a consent to, or a
waiver, amendment or modification of, any of the terms, conditions, obligations,
covenants or agreements contained in the Loan Documents in similar or different
circumstances.

 

(b)          This Amendment may be executed in any number of counterparts, each
of which, when executed and delivered, shall be an original, but all
counterparts shall together constitute one instrument.

 

(c)          Whenever the terms or sections amended hereby shall be referred to
in the Credit Agreement, Loan Documents or such other documents (whether
directly or by incorporation into other defined terms), such defined terms shall
be deemed to refer to those terms or sections as amended by this Amendment.

 

(d)          This Amendment shall be governed by the laws of the State of New
York and shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.

 

(e)          The Borrower agrees to pay all reasonable expenses, including legal
fees and disbursements incurred by the Administrative Agent in connection with
this Amendment and the transactions contemplated hereby.

 

[Remainder of page intentionally left blank]

 

- 9 -

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written.

 

  BORROWER:       ELEPHANT TALK EUROPE HOLDING B.V.         By: /s/Alex
Vermeulun     Name: Alex Vermeulun     Title: Director         GUARANTORS:      
ELEPHANT TALK COMMUNICATIONS CORP.         By: /s/Alex Vermeulun     Name: Alex
Vermeulun     Title: General Counsel         ELEPHANT TALK NORTH AMERICA CORP.  
      By: /s/Alex Vermeulun     Name: Alex Vermeulun     Title: CEO        
ELEPHANT TALK GROUP INTERNATIONAL B.V.         By: /s/Alex Vermeulun     Name:
Alex Vermeulun     Title:  Director

 

[First Amendment to Credit Agreement and Waiver]

 

 

 

 

  ADMINISTRATIVE AGENT AND COLLATERAL AGENT:       ATALAYA ADMINISTRATIVE LLC  
      By: /s/Michael Bogdan     Name: Michael Bogdan     Title: Authorized
Signatory         LENDERS:       CORBIN MEZZANINE FUND I, L.P.         By:  
Corbin Capital Partners Management, LLC,     its General Partner         By: /s/
Anthony Anselmo     Name: Anthony Anselmo     Title: COO

 

[First Amendment to Credit Agreement and Waiver]

 

 

 